DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1,4-6,9-14,16-19,22-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10,12,13,21-30 of U.S. Patent No. 11,233,371.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1,4-6,9-14,16-19,22-30 of the present application are an obvious subset of the limitations presented in claims 1-10,12,13,21-30  of US Pat No. 11,233,371.
	The following table illustrates the conflicting claim pairs: 
Present Application
1
4
5
6
9
10
11
12
13
14
16
17
18
19
22
23
24
25
26
27
28
29
30
US Pat 10,135,218
1
2
3
4
5
6
7
8
9
10
12
13
17
21
22
23
24
25
26
27
28
29
30


	The following table illustrates a mapping of the limitations of claim 1 of the present application when compared against the limitations of claim 1 of US Pat 11,233,371.  The differences have been bolded for purposes of clarity.
Claim 1 of Present Application
Claim 1 of US Pat 11,233,371
A laser light supply system for fiber-optic data communication, comprising:
1. A laser light supply system for fiber-optic data communication, comprising:
a laser light generator configured to generate a plurality of wavelengths of continuous wave laser light, the laser light generator being physically separate from any transmitter element configured to convert a data signal from an electrical domain to an optical domain, the laser light generator being physically separate from any receiver element configured to convert a data signal from the optical domain to the electrical domain, the laser light generator directing the plurality of wavelengths of continuous wave laser light to an optical output of the laser light generator;
a laser light generator including a plurality of lasers, each of the plurality of lasers configured to generate a different wavelength of continuous wave laser light relative to others of the plurality of lasers, each of the plurality of lasers being physically separate from any device that includes a transmitter element configured to convert a data signal from an electrical domain to an optical domain by modulating any one or more of the different wavelengths of continuous wave laser light generated by the plurality of lasers, each of the plurality of lasers being physically separate from any device that includes a receiver element configured to convert a data signal from the optical domain to the electrical domain, the laser light generator directing the different wavelengths of continuous wave laser light generated by the plurality of lasers to an optical output of the laser light generator; 
an optical conveyance device having a first end optically connected to the optical output of the laser light generator;
an optical conveyance device having a first end optically connected to the optical output of the laser light generator;
and an optical distribution network having an optical input connected to a second end of the optical conveyance device,
and an optical distribution network having an optical input connected to a second end of the optical conveyance device,
the optical distribution network configured to transmit each of the plurality of wavelengths of continuous wave laser light generated by the laser light generator to each of multiple transceivers
the optical distribution network configured to transmit each of the different wavelengths of continuous wave laser light generated by the plurality of lasers to each of multiple transceivers, wherein each of the multiple transceivers to which the optical distribution network is connected includes a respective optical input/output that provides for optical connection of an optical fiber and that does not require optical alignment of any laser source.




	As the table above illustrates, all the limitations of claim 1 of the present application are taught by claim 1 of US Pat 11,233,371.  
Thus, claim 1 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 1 of US Pat 11,233,371, as anticipation of all limitations is tantamount to obviousness.
The following table illustrates a mapping of the limitations of claim 19 of the present application when compared against the limitations of claim 21 of US Pat 11,233,371.  The differences have been bolded for purposes of clarity.
Claim 19 of Present Application
Claim 21 of US Pat 11,233,371
A method for supplying laser light for fiber-optic data communication, comprising: 
 A method for supplying laser light for fiber-optic data communication, comprising: 
operating a laser light generator to generate a plurality of wavelengths of continuous wave laser light, 
operating a plurality of lasers, each of the plurality of lasers operating to generate a different wavelength of continuous wave laser light relative to others of the plurality of lasers,
the laser light generator being physically separate from any transmitter element configured to convert a data signal from an electrical domain to an optical domain, 
each of the plurality of lasers being physically separate from any device that includes a transmitter element configured to convert a data signal from an electrical domain to an optical domain by modulating any one or more of the different wavelengths of continuous wave laser light generated by the plurality of lasers, 
the laser light generator being physically separate from any receiver element configured to convert a data signal from the optical domain to the electrical domain; 
each of the plurality of lasers being physically separate from any device that includes a receiver element configured to convert a data signal from the optical domain to the electrical domain;
and directing the plurality of wavelengths of continuous wave laser light generated by the laser light generator to an optical distribution network, 
and directing the different wavelengths of continuous wave laser light generated by the plurality of lasers to an optical distribution network, 
the optical distribution network transmitting each of the plurality of wavelengths of continuous wave laser light generated by the laser light generator to each of multiple transceivers.
the optical distribution network transmitting each of the different wavelengths of continuous wave laser light generated by the plurality of lasers to each of multiple transceivers,

wherein each of the multiple transceivers includes a respective optical input/output that provides for optical connection of an optical fiber through which each of the different wavelengths of continuous wave laser light generated by the plurality of lasers is transmitted, and wherein each of the multiple transceivers does not require optical alignment of any laser source.


	As the table above illustrates, all the limitations of claim 19 of the present application are taught by claim 21 of US Pat 10,135,218.  
Thus, claim 19 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 21 of US Pat 10,135,218, as anticipation of all limitations is tantamount to obviousness.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8,15,30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claim 8 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The data speed in the claim has been rendered indefinite by the use of the term “high”.
The term “large” in claim 15 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The temperature variation in the claim has been rendered indefinite by the use of the term “large”.
The term “large” in claim 30 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The temperature variation in the claim has been rendered indefinite by the use of the term “large”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,6,8-11,15,16,19,24-26,30 are rejected under 35 U.S.C. 103 as being unpatentable over Brolin (US 2006/0140642).
Considering claim 1 Brolin discloses a laser light supply system for fiber-optic data communication, comprising: a laser light generator configured to generate a plurality of wavelengths of continuous wave laser light(See Paragraph 57,58, fig. 2 i.e. a laser light generator(108-1…108-k) configured to generate a plurality of wavelengths(λ1, λ2, … or λk) of continuous wave laser light), the laser light generator being physically separate from any transmitter element 5configured to convert a data signal from an electrical domain to an optical domain(See Paragraph 58, fig. 2 i.e. the laser light generator(108) being physically separate from any transmitter element 5configured to convert a data signal from an electrical domain to an optical domain), the laser light generator being physically separate from any receiver element configured to convert a data signal from the optical domain to the electrical domain(See Paragraph 58, fig. 2 i.e. the laser light generator(108-1…108-k) being physically separate from any device that includes a receiver element configured to convert a data signal from the optical domain to the electrical domain), the laser light generator directing the plurality of wavelengths of continuous wave laser light to an optical output of the laser light generator(See Paragraph 57,58, fig. 2 i.e. the laser light generator(108-1…108-k) directing the different wavelengths(λ1, λ2, … or λk)  of continuous wave laser light to an 15optical output(110) of the laser light generator(108)); 10an optical conveyance device having a first end optically connected to the optical output of the laser light generator(See Paragraph 58, fig. 2 i.e. an optical conveyance device(202) having a first end optically connected to the optical output(110) of the laser light generator(108)); and an optical distribution network having an optical input connected to a second end of the optical conveyance device(See Paragraph 58, fig. 2 i.e. an optical distribution network(112) having an optical input connected to a second end of the optical conveyance device(202)), the optical distribution network configured to transmit each of the plurality of wavelengths of continuous wave laser light generated by the laser light generator to 15each of multiple transceivers(See Paragraph 50, fig. 1b i.e. the optical distribution network(112) configured to transmit each of the 20different wavelengths(λ1, λ2, … or λk)  of continuous wave laser light generated by the plurality of lasers(108-1…108-k)   to each of multiple devices which are Semiconductor Optical Amplifier Reflective (SOAR) devices(114-1….114-32).).  
Brolin does not explicitly disclose the multiple devices are transceivers.
However, since the multiple devices which are Semiconductor Optical Amplifier Reflective (SOAR) devices(114-1….114-32) transmit and receive optical signals bidirectionally(See Paragraph 50, fig. 1b), It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to consider the SOAR devices as transceivers.
Considering claim 6 Brolin disclose the laser light supply system for fiber-optic data communication as recited in claim 1, wherein physical separation of the laser light generator from the multiple transceivers to which the optical distribution network is connected, by a combination of the optical conveyance 15device and the optical distribution network, provides for modification of the laser light generator without disruption of a configuration of the multiple transceivers to which the optical distribution network is connected(See fig. 1b,2 i.e. wherein physical separation of the laser light generator(108-1…108-k of fig .1)  from the multiple transceivers(114-1 …114-32 of fig .1b)  to which the optical distribution network(112 of fig .1b) is connected, by a combination of the optical conveyance device(202 of fig. 2) and the optical distribution network(112), provides for modification of any of the plurality of lasers(108-1…108-k of fig .1b) of the laser light generator(108)  without disruption of a configuration of the multiple transceivers(114-1 …114-32 of fig .1b) to which the optical distribution network(112) is connected).  
Considering claim 8 Brolin disclose the laser light supply system for fiber-optic data communication as recited in 25claim 1, wherein the laser light generator does not implement an electrical package having high- speed data input and/or high-speed data output(See fig. 2 i.e. the laser light generator(108-1…108-k of fig .1) does not implement an electrical package having high- speed data input and/or high-speed data output since high is a relative term, any data input/output speed can read on the claim).  
Considering claim 9 Brolin disclose the laser light supply system for fiber-optic data communication as recited in claim 1, wherein the optical conveyance device is a single-mode optical fiber(See Paragraph 47 i.e. the optical conveyance device is a single-mode optical fiber).  
5 	Considering claim 10 Brolin disclose the laser light supply system for fiber-optic data communication as recited in claim 1, wherein the optical distribution network includes a plurality of optical amplifiers connected to respectively amplify the plurality of wavelengths of continuous wave laser light generated by the laser light generator(See Paragraph 49, fig. 1b i.e. the optical distribution network (112) includes a plurality of optical amplifiers connected to respectively amplify the plurality of wavelengths of continuous wave laser light generated by the laser light generator(108-1…108-32)).  
10 	Considering claim 11 Brolin disclose the laser light supply system for fiber-optic data communication as recited in claim 10, wherein the laser light generator is configured to operate as a wavelength reference generator(See Paragraph 58, fig. 2 i.e. each of the plurality of lasers(108-1…108-32) is configured to operate as a wavelength reference generator to generate wavelengths (λ1,λ2,…λk)).  
Considering claim 15 Brolin disclose the laser light supply system for fiber-optic data communication as recited in 5claim 1, wherein the laser light generator is disposed in an area devoid of large temperature variation(See fig. 2 i.e. the laser light generator(108-1…108-k of fig .1) is disposed in an area devoid of large temperature variation since large is a relative term, any temperature variation can read on the claim).  
Considering Claim 16 Brolin discloses the laser light supply system for fiber-optic data communication as recited in claim 1, wherein the laser light generator is positioned away from external heat generating 10devices, such that the laser light generator is thermally separated from the external heat generating devices(See fig. 2 i.e. the laser light generator(108-1…108-k) is positioned away(since the laser light generator(108-1…108-k) is positioned by itself) from external heat generating devices, such that the laser light generator is thermally separated from the external heat generating devices).  
Claim 19 is rejected for the same reason as in claim 1.
Claim 24 is rejected for the same reason as in claim 6.
Considering Claim 25 Brolin discloses the method as recited in claim 19, further comprising: 5amplifying the plurality of wavelengths of continuous wave laser light generated by the laser light generator, wherein the amplifying occurs within the optical distribution network(See Paragraph 58, fig. 2 i.e. amplifying the plurality of wavelengths of continuous wave laser light generated by the laser light generator(108-1…108-K), wherein the amplifying occurs within the optical distribution network using amplifier(204)).  
Claim 26 is rejected for the same reason as in claim 11.
Claim 30 is rejected for the same reason as in claim 15.
Claims 2,3,20,21 are rejected under 35 U.S.C. 103 as being unpatentable over Brolin (US 2006/0140642) in view of Radic(US 2013/0223459).
Considering claim 2 Brolin does not explicitly disclose the laser light supply system for fiber-optic data communication as recited in claim 1, wherein the laser light generator includes a single lasing cavity.
Radic teaches the laser light supply system for fiber-optic data communication as recited in claim 1, wherein the laser light generator includes a single lasing cavity(See Paragraph 66 i.e. a single laser cavity oscillating at multiple wavelengths (frequencies) simultaneously thus providing a CW comb response).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Brolin, and have the laser light generator to include a single lasing cavity, as taught by Radic, thus improving transmission signal quality by optimizing stability using a single lasing cavity laser, as discussed by Radic(Paragraph 66). 
Considering claim 3 Brolin and Radic disclose the20thethe laser light supply system for fiber-optic data communication as recited in claim 2, wherein the laser light generator configured to use the single lasing cavity to generate the plurality of wavelengths of continuous wave laser light in a wavelength comb spectrum(See Radic: Paragraph 66 i.e. the laser light generator configured to use the single lasing cavity to generate the plurality of wavelengths of continuous wave(CW) laser light in a wavelength comb spectrum providing CW comb response).  
Claim 20 is rejected for the same reason as in claim 2.
Claim 21 is rejected for the same reason as in claim 3.
Claims 4,12,22,27 are rejected under 35 U.S.C. 103 as being unpatentable over
Brolin (US 2006/0140642) in view of Kerfoot,III(US 2004/0161232).
Considering claim 4 Brolin disclose the laser light supply system for fiber-optic data communication as recited in 25claim 1, wherein physical separation of the laser light generator from the multiple transceivers to which the optical distribution network is connected, by a combination of the optical conveyance AYARPOO1.C333 Patent Applicationdevice and the optical distribution network(See fig. 1b,2 i.e. wherein physical separation of the laser light generator(108-1…108-k of fig .1)  from the multiple transceivers(114-1 …114-32 of fig .1b)  to which the optical distribution network(112 of fig .1b) is connected, by a combination of the optical conveyance device(202 of fig. 2) and the optical distribution network(112)).  
Brolin does not explicitly disclose physical separation of the laser light generator from the multiple transceivers provides for decoupling of failure modes of the laser light generator from failure modes of the multiple transceivers to which the optical distribution network is connected.
Kerfoot teaches physical separation of the laser light generator from the multiple transceivers provides for decoupling of failure modes of the laser light generator from failure modes of the multiple transceivers to which the optical distribution network is connected(See abstract, Paragraph 37,40, fig. 6 i.e. physical separation of the laser light generator(40) from the multiple transceivers(64) provides decoupling  or replacing of failure modes of the laser light generator(40) from failure modes of the multiple transceivers(64) to which the optical distribution network(62) is connected).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Brolin, and have physical separation of the laser light generator from the multiple transceivers to provide for decoupling of failure modes of the laser light generator from failure modes of the multiple transceivers to which the optical distribution network is connected, as taught by Kerfoot, thus improving transmission signal quality by minimizing signal loss and transmission disruption during failure by decoupling and replacing failed device with spare device, as discussed by Kerfoot(Abstract). 
Considering Claim 12 Brolin does not explicitly disclose the laser light supply system for fiber-optic data communication as recited in 15claim 1, wherein the laser light generator includes a redundant laser that becomes operable in place of a failed laser.
Kerfoot teaches the laser light supply system for fiber-optic data communication as recited in 15claim 1, wherein the laser light generator includes a redundant laser that becomes operable in place of a failed laser(See Paragraph 27,41, fig. 6 i.e. the laser light generator(32) includes a redundant laser(40a) that becomes operable in place of a failed laser(40)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Brolin, and have the laser light generator to include a redundant laser that becomes operable in place of a failed laser, as taught by Kerfoot, thus improving transmission signal quality by minimizing signal loss and transmission disruption during failure by decoupling and replacing failed device with spare device, as discussed by Kerfoot(Abstract). 
Claim 22 is rejected for the same reason as in claim 4.
Claim 27 is rejected for the same reason as in claim 12.
Claims 5,14,23,29 are rejected under 35 U.S.C. 103 as being unpatentable over
Brolin (US 2006/0140642) in view of Zheng et al. (US 2016/0377822 A1).
5 	Considering claim 5 Brolin does not explicitly disclose the laser light supply system for fiber-optic data communication as recited in claim 1, wherein physical separation of the laser light generator from the multiple transceivers to which the optical distribution network is connected, by a combination of the optical conveyance device and the optical distribution network, provides for independent heat management of the laser light generator relative to the multiple transceivers to which the optical distribution 10network is connected.
Zheng teaches  the laser light supply system for fiber-optic data communication as recited in claim 1, wherein physical separation of the laser light generator from the multiple transceivers to which the optical distribution network is connected, by a combination of the optical conveyance device and the optical distribution network, provides for independent heat management of the laser light generator relative to the multiple transceivers to which the optical distribution network is connected(See Paragraph 26,27, fig. 1,2 i.e. wherein physical separation of the laser light generator(122 of fig .1) from the multiple transceivers(112-1,112-2,…112-n of fig .1) to which the optical distribution network(113 of fig .1) is connected, by a combination of the optical conveyance device (114 of fig .1) and the optical distribution network(113 of fig .1), provides for independent heat management(250 of fig. 2) of the laser light generator(220 of fig. 2) relative to the multiple transceivers(112-1,112-2,…112-n of fig .1) to which the optical distribution network is connected(113 of fig .1)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Brolin, and have physical separation of the laser light generator from the multiple transceivers to which the optical distribution network to be connected, by a combination of the optical conveyance device and the optical distribution network, to provide for independent heat management of the laser light generator relative to the multiple transceivers to which the optical distribution network is connected, as taught by Zheng, thus improving transmission signal quality by minimizing signal degradation and fluctuation by controlling the temperature of the light sources using temperature managing unit, as discussed by Zheng(Abstract, Paragraph 27). 
Considering Claim 14 Brolin does not explicitly disclose the laser light supply system for fiber-optic data communication as recited in 25claim 1, wherein the laser light generator is configured to maintain relative wavelength spacings between the plurality of wavelengths of continuous wave laser light generated by the laser light AYARPOO1.C335 Patent Applicationgenerator as variation in temperature of the laser light generator causes drift in the plurality of wavelengths of continuous wave laser light generated by the laser light generator.  
Zheng teaches the laser light supply system for fiber-optic data communication as recited in 25claim 1, wherein the laser light generator is configured to maintain relative wavelength spacings between the plurality of wavelengths of continuous wave laser light generated by the laser light AYARPOO1.C335 Patent Applicationgenerator as variation in temperature of the laser light generator causes drift in the plurality of wavelengths of continuous wave laser light generated by the laser light generator(See heng: Paragraph 3,26,29, fig. 2 i.e. the laser light generator(220) is configured to maintain relative wavelength spacings between the different wavelengths of continuous wave laser light generated by the plurality of lasers(222-1,222-2,…222-n) as variation in temperature of the plurality of lasers(222-1,222-2,…222-n)  causes drift in the different wavelengths of continuous wave laser light generated by the plurality of lasers(222-1,222-2,…222-n)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Brolin, and have the laser light generator to be configured to maintain relative wavelength spacings between the different wavelengths of continuous wave laser light generated by the plurality of lasers as variation in temperature of the plurality of lasers causes drift in the different wavelengths of continuous wave laser light generated by the plurality of lasers, as taught by Zheng, thus improving transmission signal quality by minimizing signal degradation and fluctuation by controlling the temperature of the light sources using temperature managing unit, as discussed by Zheng(Abstract, Paragraph 27). 
Considering Claim 23 Brolin does not explicitly disclose the method as recited in claim 19, further comprising: thermally managing the laser light generator independent of thermal management of the multiple transceivers to which the optical distribution network is connected.
Zheng teaches the method as recited in claim 17, further comprising: thermally managing the laser light generator independent of thermal management of the multiple transceivers to which the optical distribution network is connected(See Zheng: Paragraph 31, fig. 1,2 i.e. thermally managing the laser light generator(220 of fig. 2) using temperature controller(250 of fig. 2) independent of thermal management of the multiple transceivers(112-1,112-2,…112-n of fig. 1) to which the optical distribution network(113 of fig. 1) is connected).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Brolin, and have the laser light generator to be thermally managed independent of thermal management of the multiple transceivers to which the optical distribution network is connected, as taught by Zheng, thus improving transmission signal quality by minimizing signal degradation and fluctuation by controlling the temperature of the light sources using temperature managing unit, as discussed by Zheng(Abstract, Paragraph 27). 
Claim 29 is rejected for the same reason as in claim 14.
  Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over
Brolin (US 2006/0140642) in view of Wojtowicz(US 2007/0153823).
Considering claim 7 Brolin does not explicitly disclose the laser light supply system for fiber-optic data communication as recited in 20claim 1, wherein each of the multiple transceivers to which the optical distribution network is connected includes a respective optical input/output package that provides for optical connection of an optical fiber and that does not require optical alignment of any laser source. 
Wojtowicz teaches  the laser light supply system for fiber-optic data communication as recited in 20claim 1, wherein each of the multiple transceivers to which the optical distribution network is connected includes a respective optical input/output package that provides for optical connection of an optical fiber and that does not require optical alignment of any laser source(See Paragraph 33, fig. 2b,3 i.e. wherein each of the multiple transceivers which is pluggable ONU module(262) to which the optical distribution network is connected includes a respective optical input/output package(connector) that provides for optical connection of an optical fiber and that does not require optical alignment of any laser source since its pluggable and transmit via fiber).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Brolin, and have the multiple transceivers to which the optical distribution network to be connected to include a respective optical input/output package that provides for optical connection of an optical fiber and that does not require optical alignment of any laser source, as taught by Khotimsky, thus providing an efficient transmission system by providing minimize complexity of connection and reduce signal loss due to misalignment using a pluggable ONT, as discussed by Khotimsky (Paragraph 33). 
Claims 13,28 are rejected under 35 U.S.C. 103 as being unpatentable over
Brolin (US 2006/0140642) in view of Khotimsky et al.(US 2016/0080105).
  	Considering Claim 13 Brolin does not explicitly disclose the laser light supply system for fiber-optic data communication as recited in claim 1, wherein each of the multiple transceivers to which the optical distribution network is 20connected is configured to operate in a wavelength tracking mode so as to enable some amount of drift in the plurality of wavelengths of continuous wave laser light generated by the laser light generator.  
Khotimsky teaches the laser light supply system for fiber-optic data communication as recited in claim 1, wherein each of the multiple transceivers to which the optical distribution network is connected is configured to operate in a wavelength tracking mode so as to enable some amount of drift in the plurality wavelengths of continuous wave laser light generated by the laser light generator (See Paragraph 35,48,fig. 2,9 i.e. each of the multiple transceivers which are ONU(220 of fig. 2) to which the optical distribution network(170 of fig. 2) connected is configured to operate in a wavelength tracking mode so as to enable some amount of drift in the plurality wavelengths of continuous wave laser light generated by the laser light generator(OLT(210) of fig. 2)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Brolin, and have each of the multiple transceivers to which the optical distribution network to be 20connected to be configured to operate in a wavelength tracking mode so as to enable some amount of drift in the plurality of wavelengths of continuous wave laser light generated by the laser light generator, as taught by Khotimsky, thus providing an efficient transmission system by improving performance of the transmission system by enabling self-calibration using wavelength tracking indicative of wavelength drift, as discussed by Khotimsky (Paragraph 3, 21). 
Claim 28 is rejected for the same reason as in claim 13.
Claims 17,18 are rejected under 35 U.S.C. 103 as being unpatentable over
Brolin (US 2006/0140642) in view of Elhage (US 2014/0099100).
Considering Claim 17 Brolin does not explicitly disclose the laser light supply system for fiber-optic data communication as recited in claim 1, wherein the laser light generator is disposed at a given position within a rack in a data 15center, and wherein the multiple transceivers to which the optical distribution network is connected are respectively disposed at one or more other positions in the rack physically separated from the given position at which the laser light generator is disposed.  
Elhage teaches the laser light supply system for fiber-optic data communication as recited in claim 1, wherein the laser light generator is disposed at a given position within a rack in a data 15center(See Paragraph 22,24,3a i.e. the laser light generator(OLT)(121) is disposed at a given position within a rack(120) in a data 15center(OLT)), and wherein the multiple transceivers to which the optical distribution network is connected are respectively disposed at one or more other positions in the rack physically separated from the given position at which the laser light generator is disposed(See Paragraph 24,3a i.e. wherein the multiple transceivers(ONUs)(200) to which the optical distribution network(170) is connected are respectively disposed at one or more other positions in the rack(310) physically separated from the given position at which the laser light generator(OLT) is disposed).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Brolin, and have the laser light generator o be disposed at a given position within a rack in a data 15center, and wherein the multiple transceivers to which the optical distribution network to be connected are respectively disposed at one or more other positions in the rack physically separated from the given position at which the laser light generator is disposed, as taught by Elhage, thus providing an efficient transmission system by by optimizing the usage of space by piling multiple devices in a rack. 
Considering Claim 18 Brolin does not explicitly disclose the laser light supply system for fiber-optic data communication as recited in 20claim 1, wherein the laser light generator is disposed within a given rack in a data center, and wherein the multiple transceivers to which the optical distribution network is connected are respectively disposed in one or more racks in the data center separate from the given rack in which the laser light generator is disposed.
Elhage teaches the laser light supply system for fiber-optic data communication as recited in 20claim 1, wherein the laser light generator is disposed within a given rack in a data center(See Paragraph 22,24,3a i.e. the laser light generator(OLT)(121) is disposed at a given position within a rack(120) in a data 15center(OLT)), and wherein the multiple transceivers to which the optical distribution network is connected are respectively disposed in one or more racks in the data center separate from the given rack in which the laser light generator is disposed(See Paragraph 24,3a i.e. wherein the multiple transceivers(ONUs)(200) to which the optical distribution network(170) is connected are respectively disposed at one or more racks(310) in the data center separate from the given rack(120) in which the laser light generator(OLT) is disposed).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Brolin, and have the laser light generator to be disposed within a given rack in a data center, and wherein the multiple transceivers to which the optical distribution network to be connected are respectively disposed in one or more racks in the data center separate from the given rack in which the laser light generator is disposed, as taught by Elhage, thus providing an efficient transmission system by by optimizing the usage of space by piling multiple devices in a rack. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/           Primary Examiner, Art Unit 2637